In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________

                        No. 02-19-00100-CV
                   ___________________________

             HOMECARE DIMENSIONS, INC., Appellant

                                   V.

HAROLD COLLINS, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE
             ESTATE OF FRANCES WILSON, Appellee


                On Appeal from the 48th District Court
                       Tarrant County, Texas
                   Trial Court No. 048-298745-18


               Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: July 11, 2019




                                           2